                Case 2:17-cr-00189-WBS Document 95 Filed 01/15/19 Page 1 of 2


1    DAVID J. COHEN, ESQ.
     California Bar No. 145748
2
     ALEXANDER P. GUILMARTIN, ESQ.
3    California Bar No. 306787
     BAY AREA CRIMINAL LAWYERS, PC
4    300 Montgomery Street, Suite 660
     San Francisco, CA 94104
5
     Telephone: (415) 398-3900
6
     Attorneys for Defendant Yama Marifat
7
                                      UNITED STATES DISTRICT COURT
8

9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                                    Case No. 2:17-CR-00189 WBS
11

12                    Plaintiff,                                  MR. MARIFAT’S OPPOSITION TO
                                                                  UNITED STATES’ MOTION TO LIFT
13   v.                                                           STAY (DKT. 90)
14
     YAMA MARIFAT,                                                Date: January 22, 2019
15                                                                Time: 9:00 a.m.
                      Defendant.                                  Ctrm: 5
16

17
                                                             I.
18
                                                  INTRODUCTION
19
             Having sought an interlocutory appeal of this Court’s order related to the admissibility of
20

21   evidence at trial (and delaying trial accordingly), the government now seeks to terminate that

22   appeal three months later and proceed immediately to proceedings in this Court on the
23
     prosecution’s desired schedule. To accomplish this, the government has filed a “motion to lift
24
     stay and schedule a status conference.” Dkt. 90. This motion is premature, as Mr. Marifat
25
     contends that the clerk for the Ninth Circuit Court of Appeals has acted erroneously in issuing a
26

27   mandate on behalf of that Court.

28



     Mr. Marifat’s Opposition to United States’ Motion to Lift Stay (Dkt. 90)
     U.S. v. Marifat;
     Case No. 2:17-CR-00189 WBS
                                                             1
                Case 2:17-cr-00189-WBS Document 95 Filed 01/15/19 Page 2 of 2


1            On December 21, 2018, the government moved to dismiss its appeal in the Court of
2
     Appeals. That same day, the Deputy Clerk for the Ninth Circuit Court of Appeals issued an order
3
     dismissing the appeal and purporting to “act as and for the mandate of this court.” The clerk,
4
     however, was not permitted to issue such an order, nor was the Court permitted to act on the
5

6    government’s motion to dismiss the appeal until Mr. Marifat was afforded an opportunity to

7    submit his response. Mr. Marifat put forth these arguments in a December 28, 2018 motion for
8
     reconsideration of the clerk’s order. He incorporates by reference that motion and the arguments
9
     contained therein. See dkt. 7, case no. 18-10372.
10
             The Ninth Circuit has not ruled on Mr. Marifat’s motion, nor has the government filed
11

12   any response thereto. While his motion for reconsideration of the Ninth Circuit clerk’s dismissal

13   of the appeal remains pending, this Court should take no action. Indeed, this Court does not have
14
     the jurisdiction to act unless and until the Ninth Circuit issues a proper mandate dismissing the
15
     appeal. Rather than set a trial date or otherwise proceed, this Court should allow the proceedings
16
     in the Court of Appeals to properly conclude, and only then resume proceedings in this matter
17

18   pursuant to any commands from the higher Court.

19                                               Respectfully submitted,
20
                                                 BAY AREA CRIMINAL LAWYERS, PC
21
     Dated: January 15, 2019                 By: /s/David J. Cohen
22                                                DAVID J. COHEN, ESQ.
23
                                                 Attorneys for Defendant Yama Marifat
24

25

26

27

28



     Mr. Marifat’s Opposition to United States’ Motion to Lift Stay (Dkt. 90)
     U.S. v. Marifat;
     Case No. 2:17-CR-00189 WBS
                                                             2
